 In theMatterOf MILLER-CONNELL MFG. Co.andUNITED STEELWORKERSOF AMERICA, C. I. 0.(c c No. 1 1^ 49 i.-Dccidcd Jul y ,2, 1946Pi i isker, Pri t._ke,&(l i rt toll,byM,,. Stanford Clinton,of Chicago,Ill., for the Company.Messrs.0. H. MillsandBen Fischer,of Chicago,Ill., for the C. I. O.Messrs. Daniel J. O'Brien,JohnHill,andKenneth Hindley,ofChicago, Ill., for the A. F. of L.Mr. Elmerof counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT or TIIE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMiller-ConnellMfg. Co., Chicago, Ill., herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert Ackerberg, Trial Examiner.Hearing was thereupon held at Chicago, Illinois, on April 29, andMay 2, 1946.On May 10. 1946, before transfer of the case to theBoard, an election was conducted pursuant to Article III, Section 3,of the Board's Rules andRegulations,' among employees of the Com-pany in the unit alleged as appropriate in the petition, to determinewhether or not they desired to be represented by the C. I. O. for thepurposes of collective bargaining.At the close of the election, a Tally of Ballots was prepared whichevidenced its results.This Tally, which has been made a part ofthe record, shows that, there were approximately 212 eligible voters,that 188 of those eligible voters cast ballots, of which 163 werefor the C. I. O., 19 were against the C. I. 0., 2 were void, and 4 werechallenged.1 11%,ber 27 194.7, thisSectionof theRules now pernuts the eon-dw t of .1'errethallo, of eniplmee. p, ion to hearing,or after hearing but befoc e transfer offlo, ,.,'e io the Boanl,n, (ayes 0011141, tresent no substantial issues.h:]N I. It B,No 33277 278DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter,pursuantto ArticleIII, Section10,2 of theRules andRegulationsof theBoard,a further hearing was held on May 16,1946, upon due notice.The Company, the C. I. 0., and Local 718,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America, A. F. of L., herein called the A. F. of L.,appearedand participated at the initial hearing; only the Companyparticipated at the further hearing."All parties were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulingsmade atthe hearings are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGSOFFACT1.7'llEBl S1NESSOF TIIECOIL PANYMiller-Connell Mfg. Co., an Illinois corporation with its main officeand factory located in Chicago, Illinois, is engaged in the manufactureof venetian blinds.The Company purchases annually raw materialsconsisting of steel, wood, tape, cord, and paint, valued at approxi-mately $500,000, of which $75,000 worth represents shipments to itfrom points outside the State of Illinois.Approximately $300,000worth of the Company's finished products is shipped aimually to point",outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations. admitting to mem-bership employees of the Company.Local 718, International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America is a labor organization affili-ated with the American Federation of Labor, adm itting to membershipemployees of the Company.-'As amended November 27, 1945). this, Si( Lion e' oN ides that in Instances of electionsafter hearing but before transfer of the ease to the Board all issues, including issues withrospect to the conduct of the election of conduct affecting the election results and issuesraised by challenged ballots, still]] be heard at the subsequent hearing9The A F. of L withdrew from the hearing on May 2,1946Its signed waiver andDisclaimer.waiving any light, power or privilege to intervene in and dcscla uuinig a nvrntere,.t in the case was admitted into evidence lust before such n ithdrawalThe C I 0 did not appear or participate in the heaiing on May 16, 1946,although noticethereof nas served upon itIn this connection, the record shows that the C I O hadpreviousl indicated to the Trial Examiner that it had no ohlertion to the holding of thehearing on that date MILLER-CONNELL MFG. CO.III.THE QUESTION CONCERNING REPRESENTATION279The Company has refused to grant recognition to the C. I. 0. asthe exclusive bargaining representative of its employees in the allegedappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0. and the Company agree that all production and main-tenance employees of the Company, excluding office and clericalemployees, watchmen, foremen, and all other supervisory employees,constitute an appropriate unit.They disagree, however, as to thehead fireman, assistant firemen, and mechanics, whom the C. I. 0.would include in and the Company exclude from the appropriateunit.The C. I. 0. also seeks to include Robert Williams and GuyVaughn, while the Company takes no position in the matter.Head Fireman:This employee fires the boiler located in the base-ment of the plant.During the winter or heating season, when theboiler room operates on a three shift basis, he is assisted by twoassistant firemen, and the three employees take turns working an 8-hour shift each day.During this season, the head fireman has theauthority to hire, discharge, and discipline these subordinates.Dur-ing the summeror non-heating season, he works in the boiler roomunassisted.Despite his lack of subordinates during the non-heatingseason, it does not appear that the head fireman undergoes any changein wages, working conditions, or status.Under all the circumstances,and on the entire record in the case, we are persuaded that the headfireman is a supervisory employee within the Board's customarydefinition of that term.We shall, therefore, exclude him from theunit'Assistant Firemen:As noted above, the two assistant firemen firethe boiler during the winter or heatingseason.The record fails todisclose the nature of their duties the balance of the year.How-ever, inasmuch as they apparently exercise no supervisory functions,and fall within the general category of maintenance employees, weshall include them in the unit.-5Mechanics:The Company employs two individuals in this classi-fication.They work under the supervision of the maintenance fore-man, and their duties consist of repairing and cleaning machinery4Cf.Matter of HuntFoods,Inc,68 N. L. R B 800LMatter of Anchor DuckMtills, 63 N. L R B 1079.Matter of The DaytonRubber Manu-ta(turnzq Company,57 N L R.B. 388. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperated by the production employees. It is clear that their interestsare closelyrelated tothose of the other production and maintenanceemployees.Accordingly, we shall include them in the unit.'Robert Williams and Guy Vaughn:These two employees are steelpainters and work on the steel painting machine in the steel paintingand cutting section of the plant, under the supervision of the plantsuperintendent.Robert Williams works on the night shift and GuyVaughn on the day shift. In addition to operating their machines,each one has the responsibility of indicating to the men operatingthe cutting machine in this section the material to be processed bythem.Williams has the further responsibility of seeing that nonecf the three men operating the cutting machine on his shift fallasleep.The record, however, fails to indicate that Williams andVaughn possess any supervisory authority within ourusualdefinitionof the term.Accordingly, inasmuch as these two employees, like theother steel painters in the unit, perform an essential part of the pro-duction process, we shall include them.We find, therefore, that all production and maintenance employeesof the Company, including assistant firemen, mechanics, and steelpainters,' but excluding office and clerical employees," watchmen, thehead fireman,foremen,and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchangesin the status of employees, or effectively recommend suchaction,constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.V.THE DEPERMINATION OF REPRESENTATIVESThe results of the election show that the C. I. O. has secured amajority of the votes cast, and that the challenged ballots would notaffect the results of the election.We shall, therefore, certify theC. I. O. as the collective bargaining representative of the employeesin the unit found appropriate in Section IV, above.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIEDthat United Steelworkers of America, C. I.0., hasbeendesignated and selected by a majority of all productioneSeeMatter of Hicks-Hayward Company,58 N. L. R. B. 1557.Including Robert Williams and Guy Vaughn.This includes the clerical employee in the shipping section, whom the C I 0seek, toexclude and as to whom the Company raises no objection. MILLER-CONNELL MFG. CO.281and maintenance employees of Miller-Connell Mfg. Co., Chicago,Illinois, including assistant firemen, mechanics, and steel painters, butexcluding office and clerical employees, watchmen, the head fireman,foremen, and all other supervisory employees with authority to hire.promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and that pur-suant to Section A (a) of the Act, the said organization is the exclu-sive representative or all such employees for the purposes of collec-ti'vebargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Certification of Representatives.